DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN 103337616).
Regarding claims 1 and 9-11, Liu discloses metal oxide-coated lithium titanate (Li4Ti5O12) for a negative electrode of lithium battery comprising:
mixing lithium titanate, (nickel) metal powder, and dispersing agent (solvent) to obtain a precursor; and
heating to get a metal oxide coated negative electrode material of the lithium titanate (Embodiment 8).
Regarding claim 3, Liu discloses the nickel precursor used in an amount of 1.96 wt.% with respect to the lithium titanate (Embodiment 8).
Regarding claim 6, Liu discloses O:Ni values of 0.66-1 (Embodiment 8). 
Regarding claim 7, Liu discloses the temperature is 700oC (Embodiment 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 101764209).
Regarding claims 1 and 9-11, Wu teaches a lithium titanate composite electrolyte with a surface coating layer; coat processing of the active material per method (1) comprising:
dissolving coating material precursor in a solvent and adding lithium titanate powder to pretreat (complexing) the surface; and
heating the mixture to decompose the precursor coating material to obtain a surface-coated lithium titanate composite material electrode material (Disclosure, top p. 2).

It would have been obvious to one of ordinary skill in the art before the effective filing date to select any of the taught methods and select nickel from the list recited to achieve a nickel oxide coated lithium metal oxide.
Regarding claim 6, the nickel oxide (NiO) is interpreted as most common form of nickel (Ni+2).
Claims 2, 4, 5, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 101764209) in view of Kang et al. (US 2007/0099086).
Regarding claim 2, Wu teaches a coating material precursor but does not teach an express compound.
Kang, directed to a negative active material for a lithium battery, teaches metal oxide coated active material, including nickel oxide (para 0017), where the metal oxide precursors include acetates and nitrates (para 0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a suitable metal oxide precursor capable of decomposing at elevated temperature for the formation of a nickel oxide layer.
Regarding claim 4, Wu teaches stirring the lithium titanate with the precursor but does not teach an express length of time.
Kang teaches dissolving the precursor in water and mixing the mixture for 30 minutes (para 0065).

Regarding claim 5, Wu does not teach ammonium hydroxide, ammonium fluoride, and hydrazine compounds.
Kang further teaches ammonium hydroxide (para 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further comprise ammonium hydroxide in order to control the pH (para 0053).
Regarding claim 7, Wu teaches heating but does not teach an express temperature.
Kang teaches heat treatment may be performed from 400oC-1000oC (para 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date to heat the mixture to a sufficient higher temperature to convert the precursor metal coating into a metal oxide (para 0052).
Regarding claim 8, Kang teaches heating under nitrogen (para 0065).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723